NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 01/18/2022 has been entered. Claims 18 & 19 have been cancelled. Claims 1-17 & 20 remain pending in the application. Applicant’s amendments to the Drawings, Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 10/25/2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claims 6, 15, 16, 17 are amended as follows to resolve a minor informality and improve clarity of the claims:

Claim 6, line 20, is amended to:
-- amount in a case where the rotation speed of the gas turbine is equal to or lower than a predetermined threshold—


Claim 15, line 20, is amended to:
-- amount in a case where the rotation speed of the gas turbine is equal to or lower than a predetermined threshold—

Claim 16, line 20, is amended to:
-- amount in a case where the rotation speed of the gas turbine is equal to or lower than a predetermined threshold—

Claim 17, line 20, is amended to:
-- amount in a case where the rotation speed of the gas turbine is equal to or lower than a predetermined threshold-- 


Allowable Subject Matter
Claims 1-17 & 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the closest prior art fails to teach or make obvious in combination with other claimed limitations, a fuel supply control device for a metering valve comprising an orifice parallel with a  pressurizing valve, comprising: a control amount selection unit is configured to select the first control amount generated on the basis of a front-rear differential pressure in a case where the rotation speed of the fuel supply pump is equal to or lower than a predetermined threshold and to select the second control amount generated on the basis of a rotation speed of the fuel supply pump instead of the first control amount in a case where the rotation speed exceeds the threshold. 
Regarding independent claims 6, 15, 16 & 17, the closest prior art fails to teach or make obvious in combination with other claimed limitations, a fuel supply control device for a metering valve comprising an orifice parallel with a  pressurizing valve, comprising: a control amount selection unit is configured to select the first control amount generated on the basis of a 
Claims 1-5, 7-14, 20 are allowable for the same reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAIN CHAU/Primary Examiner, Art Unit 3741